Citation Nr: 1811546	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain, to include a heart disorder and as secondary to a service-connected left knee disability.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1975 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 decision, the Board reopened the claim for service connection for a heart disorder and then remanded the underlying service connection issue as well as the claim for TDIU.  Subsequent decisions in September 2015, April 2016, and May 2017 also remanded these issues. 


FINDINGS OF FACT

1.  The Veteran is not shown to have had service in Vietnam during the Vietnam Era or exposure to herbicide agents.

2.  He does not have a disorder manifested by chest pain to include a heart disorder that is related to service or a service-connected knee disability.

3.  During the course of the appeal, the Veteran was not unable to obtain and maintain substantial gainful employment due to his service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for a disability manifested by chest pain, to include a heart disorder.  38 U.S.C. §§ 1101, 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  The Veteran was provided adequate notice of the duty to assist.  See VCAA/DTA Letters received in April 2007, February 2008, February 2009, and March 2009.

Regarding the duty to assist, service treatment records, service personnel records, VA and non-VA treatment records, and Social Security Administration (SSA) records have been obtained.  Development requested in Board remands has been accomplished to include obtaining additional medical records, arranging for a VA examination and opinions, and requesting additional information from the Veteran.  See Other record received in June 2017 and C&P Exam received in July 2017.

Furthermore, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015).

II. Legal Criteria and Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

After reviewing the record, the Board finds that a preponderance of the evidence is against the claim.

In July 2011, the Veteran was given a diagnosis of severe aortic stenosis with known hypertensive cardiovascular disease and underwent heart valve replacement.  See pages 3 and 22 of Medical Treatment Record - Non-Government Facility received in February 2012.  A May 2012 treatment record notes coronary artery disease.  See page 1 of Medical Treatment record - Government Facility received in June 2012.

Regulations provide service connection for heart disorders on a presumptive basis when certain criteria are met.  The law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicide agents.  If the Veteran had such exposure and contracted one of the enumerated diseases, which include ischemic heart disease, to a compensable degree then the presumption for service connection applies.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

The evidence indicates that the Veteran has a heart disease that falls within the category of ischemic heart disease.  Although he asserted he participated in a classified mission in Vietnam during the Vietnam Era, the RO found no official record of his presence there.  See Medical Treatment record - Government Facility received in January 2014, VA Memo received in December 2016, and Military Personnel Record received in June 2017.  Thus, the lack of evidence showing he was present in Vietnam precludes application of this presumption.  Additionally, the Veteran has not asserted nor otherwise shown that he was exposed to herbicide agents through any other capacity during his military service. 

Certain chronic diseases, which include cardiovascular disease, may also be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time post service (one year for cardiovascular disease).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption does not apply since the Veteran's heart disease was not diagnosed in service or within one year thereafter.

Since no presumption is available, consideration is given to whether the criteria are met to establish service connection on a direct basis.  

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis of a heart disorder.  See STR - Medical. 

In March 1978, which was shortly after separation from service, the Veteran began to report complaints of chest pain.  See page 1 of VA 10-10 Forms received in July 2003 and page 11 of Medical Treatment Record - Non-Government Facility received in October 1996.  These complaints continued through 2002, but were not found to be cardiac in nature.  

Specifically, in March 1978, the assessment was that he probably had peptic ulcer disease.  See page 1 of VA 10-10 Forms received in March 1978.  In September 1985, the assessment for his chest pain was musculoskeletal.  See page 3 of VA 10-10 Forms received in May 2008.  A December 1991 record indicates that prior cardiac workups for chest pain were negative.  See page 2 of Medical Treatment record - Government Facility received in August 1996.  A September 1992 left heart catheterization revealed nearly normal coronary arteries and indicated that non-cardiac causes for chest pain should be investigated.  He was thought to have chest pain syndrome.  See page 1 of Medical Treatment records - Government Facility received in March 2008 and May 2008.  In December 1993, the assessment for his chest pain was costochondritis.  See page 1 of Medical Treatment record - Government Facility received in May 2008.  In July 1994, his complaints of chest pain were diagnosed as a respiratory disorder.  See page 1 of Medical Treatment record - Government Facility received in March 2008.  In June 1996, his chest pain was noted to be non-cardiac.  See page 10 of Medical Treatment record - Government Facility received in March 1992.  In October 1996, he had a diagnosis of chronic chest pain syndrome with no significant cardiac pathology per extensive work-up.  See page 1 of Medical Treatment record - Government Facility received in October 1996.  An August 2002 assessment was atypical chest pain likely secondary to fibromyalgia.  See page 10 pf Medical Treatment record - Government Facility received in September 2003.

As noted previously, the Veteran's heart disorder was not diagnosed until 2011.  Pursuant to a Board remand, an opinion was obtained in July 2017 to determine the etiology of the Veteran's heart disorder.  After reviewing the Veteran's records, the VA physician stated that from the medical evidence, it was impossible to determine if his chest pain was related to active service, without resorting to speculation.  The physician noted that chest pain in and of itself was not a VA disability and added that the Veteran did not have any visible evidence of a chronic ischemic cardiac condition.  His aortic valve stenosis (AS) was not present during his military service, nor was it diagnosed within one year of his military discharge.  The physician stated that the cause of AS was unknown, but its remote diagnosis over 30 years after the Veteran's military service made an association of his AS to military service to be less likely than not.  See C&P Exam received in July 2017.

Even though the physician indicated it was speculative to find a positive association, he offered an adequate opinion and rationale as to why the Veteran's current heart disorder was less likely than not related to his service.  The Board also finds the rationale to be adequately explained and consistent with the record, thus, it is highly probative.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, there is no competent medical opinion to the contrary.

The Board also sought an opinion as to whether the Veteran's heart disorder was caused or aggravated by a service-connected disability.  The VA physician opined that it was less likely than not that the heart disorder was proximately due to or the result of the Veteran's service-connected disability.  He explained that there was no known or published medical evidence to support a clinical relationship between the Veteran's chondromalacia of the knee to any known cardiac conditions, such as ischemic heart disease or cardiac valve disorder.  The knee pathology or pathophysiology was separate and distinct from his heart physiology.  There was also no visible evidence of any post-operative orthopedic heart problems, following his knee procedures.  Therefore, the physician concluded that a relationship between the Veteran's service-connected "chondromalacia, left knee, status post bone grafting for nonunion of tibial tubercle, with post-op degenerative joint disease" to degenerative joint disease (DJD), was less likely than not.  He added additionally that, given the foregoing opinion, it followed that these medical issues would also not be in any way aggravated by the chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with postoperative degenerative joint disease.  See C&P Exam received in July 2017.  This opinion is also probative and persuasive, and there is no favorable opinion that conflicts with this one.  

For the reasons stated, the weight of the evidence is against the claim and since the benefit-of-the-doubt doctrine does not apply, service connection is denied.

B. TDIU

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  TDIU ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16(a). In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  38 C.F.R. § 4.16(b).

In order to be awarded TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Veteran's service-connected disabilities consist of a left knee disability, rated 40 percent disabling, and left knee scar, rated 10 percent disabling.  See Rating Decision - Codesheet received in November 2017.  Since the combined rating does not meet the schedular requirements for a TDIU, only 38 C.F.R. § 4.16(b) is applicable.

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of VA Compensation Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Although the Board must refer an extraschedular TDIU to the Director in the first instance, the Board reviews entitlement to extraschedular TDIU thereafter on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).

The November 2017 opinion from the Director of Compensation Services noted that the Veteran reported that he stopped working as a maintenance repairman in May 2002 and that SSA granted disability based on a back disorder.  Past medical treatment included, but was not limited to, hematuria, aortic valve replacement, chronic obstructive pulmonary disease, hearing loss, sleep related hypoxemia, major and manic depressive disorder, hypertension, lumbar spinal stenosis, carpal tunnel syndrome, ulnar neuropathy, gastroesophageal reflux disease, post-traumatic stress disorder, and benign prostatic hypertrophy.  VA outpatient notes indicated that the Veteran was totally and permanently disabled due to his disabilities and medications.  VA examinations from April 2007 showed the Veteran reporting a history of knee injury.  Objective findings revealed degenerative joint disease (DJD) with a slightly reduced range of painful motion at 0-120.  The effect on daily activity ranged from none to moderate for sports.  Scars were noted to have no effect and able for sedentary occupational activity.  In November 2007, VA examination showed left knee DJD with a reduced range of painful motion to 0-110 degrees.  An employability statement showed an impact on physical employment and no impact on sedentary employment.  VA examination in February 2009 showed left knee DJD with a reduced range of painful motion at 0-33 degrees.  Effect on daily activity ranged from mild to preventing sports.  Left knee asymptomatic scar was shown with no skin breakdown.  In May 2010, VA examination showed left knee DJD with a painful range of motion at 0-120 degrees.  Effects on daily activities ranged from none to severe for sports.

After reviewing the foregoing evidence, the Director found that extra-schedular entitlement to TDIU was not shown due to the Veteran's left knee DJD and/or scar, nor was there was any collective impact, or that the rating schedule was shown to be inadequate at any time.  The Director noted that the Veteran's left knee was shown to have a slightly reduced range of painful motion with a surgical scar deemed to be of a moderate nature but not precluding sedentary occupational activity.  The Director stated that the Veteran was not shown to be unemployable under any circumstances as VA medical evidence indicated he was limited in ability walk and stand as a result of left knee pain.  The Director also stated that medical opinions in the VA outpatient treatment reports indicated the Veteran was totally and permanently disabled due to all of his disabilities.  The Director noted there were several non-service-connected disabilities identified, which had not been differentiated from service-connected conditions (Cathell v. Brown).  Therefore, since no service-connected disabilities were identified individually or collectively, as the sole reason for the Veteran's unemployability (Blackburn v. Brown), TDIU was not warranted on an extra-schedular basis.  

Based on a review of the record, the Board's conclusion is essentially the same as the Director's in that the Veteran's service-connected disabilities to not prevent him from obtaining or maintaining substantial employment.  

The medical evidence shows that the Veteran's left knee scar does not impose any occupational impairment.  Examinations show that the left knee scar was superficial, not painful or adherent to underlying tissues, did not show inflammation or edema, and was not indurated or inflexible.  See VA Examinations received in February 2009 and May 2010.  The primary impairment, therefore, stems from the other left knee disability.  

On April 2007 VA examination, range of motion of the left knee was from 0 to 120 degrees.  There was no tenderness, swelling, or instability.  See VA Examination received in April 2007.

On November 2007 examination, range of motion of the left knee was from 0 to 110 degrees, and the Veteran complained of giving way.  See VA Examination received in November 2007.

On February 2009 VA examination, the Veteran reported having giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion in the left knee.  He was unable to stand more than a few minutes or walk more than a few yards.  Objectively, there was evidence of tenderness and limited range of motion from 0 to 33 degrees.  See VA Examination received in February 2009.

On May 2010 VA examination, the Veteran reported giving way in his left knee.  There was tenderness on examination and range of motion was from 0 to 120 degrees.  The functional effect of knee was decreased mobility, problems with lifting or carrying, and pain.  The examiner also indicated that the left knee disability had moderate to severe impact on the Veteran's ability to perform physical employment due to pain and limited mobility.  There was no impact on sedentary employment.  See VA Examination received in May 2010.

A May 2012 treatment record shows the Veteran had left knee pain at rest that was slightly worse with activity.  He was limited in walking distances in part due to his knee.  See page 1 of Medical Treatment record - Government Facility received in June 2012.

A September 2012 treatment record indicates the Veteran's left knee had limited range of motion and buckling.  See page 691 of CAPRI records received in February 2015.

In August 2014 chronic knee pain was noted.  See page 427 of CAPRI records received in February 2015.

It is apparent from the medical findings, which include limitation of left knee motion, pain, and buckling, that the Veteran's left knee disability precludes employment that is heavily physical.  Even though the May 2010 VA examiner did not state that the left knee disability precluded physical employment, he stated that it could cause severe impairment and a November 1982 record indicates the Veteran's left knee prevented him from getting into most of the heavier employment that he had been involved with in the past.  See page 6 of VA 10-10 Forms received in May 2008.

The evidence does not show that the physical limitations resulting from his service connected disabilities would prevent him from securing sedentary employment.  The opinion offered by the VA examiner that the Veteran's disability has no impact on sedentary employment is probative and consistent with the record.  See VA Examination received in May 2010.

In determining employability, the Board must take into consideration the Veteran's past work experience and education.  The record shows that he received a GED and has had special training in welding, electricity, mine machinery, and mechanical repairs.  See Medical Treatment record - Government Facility received in February 1984 and page 25 of Medical Treatment Record - Furnished by SSA received in December 2015.  His prior work experience has been as a factory worker and maintenance repairman.  See VA 21-8940 received in February 2007.

While his special training and past work experience involve more physical than sedentary work, the evidence does not show that he is incapable of performing the mental and physical aspects of sedentary employment and perhaps light physical work.  

In July 1982, the Veteran underwent vocational aptitude testing that showed he qualified for jobs that included simple clerical jobs and truck driving.  He also achieved high scores in sales.  See VA 10-10 Forms received in May 2008.  Since clerical and sales jobs may fall within the category of sedentary employment, the Board finds that in light of the medical opinion and vocational testing, the Veteran is capable of sedentary employment.  The Veteran does not have direct experience in these areas; however, there is no indication that a lack of experience or a higher education would prevent similar forms of sedentary employment.

Although records obtained from SSA show that he reported being unable to perform any type of work and that he was unable to sit, his statement is inconsistent with another statement in which he indicated that he was "sitting around all of the time".  See page 12 of Medical Treatment Records - Furnished by SSA received in December 2015.  The Board also notes that while SSA found him too disabled to work, their determination considered other disorders that are not service-connected.  There is no evidence that absent these other disorders he would still be unemployable.  

A May 2007 statement from a physician indicates the Veteran is totally and permanently disabled due to his medical conditions, but since this statement includes consideration of nonservice-connected disabilities, it is also insufficient to support the claim.  See page 9 of Medical Treatment Record - Furnished by SSA received in December 2015.

In light of the above, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The preponderance of the evidence is against a finding that the Veteran is unemployable.  Accordingly, the claim of entitlement to a TDIU is denied.


ORDER

Service connection for a disorder manifested by chest pain to include a heart disorder is denied.

A TDIU is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


